Case 1:18-cv-03988-CCB Document 16 Filed 01/31/19 Page 1 of 1

IN THE UNITED STATES DIS'I`RICT COURT
FOR THE DISTRICT OF MARYLAND

ROBERT S. JOHNSTON Hl, et al. *

* Civil No. CCB-18-3988

V.

LINDA H. LAMONE

*******

ORDER
For the reasons stated on the record in open court following oral argument on January 31,
2019, it is hereby Ordered that:
l. The plaintiffs’ motion for temporary restraining order and preliminary injunction (ECF
NO. 11) is Denied; and

2. A Status report is due from counsel on February 8, 2019.

/{ 3/§/'€ /S/ v/ff__g
ate Catherine C. Blake

United States District Judge

 

